FILED
                              NOT FOR PUBLICATION                             AUG 14 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


YUEMING ZENG,                                    No. 11-70670

               Petitioner,                       Agency No. A088-111-992

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 14, 2012**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Petitioner Yueming Zeng, a native and citizen of China, petitions pro se for

review of an order from the Board of Immigration Appeals (“BIA”) dismissing

Zeng’s appeal from an immigration judge’s (“IJ”) denial of her application for

asylum, withholding of removal, and protection under Article III of the Convention


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252(a), and we

deny the petition for review.1

      Substantial evidence supports the agency’s adverse credibility finding based

on inconsistencies in Zeng’s testimony and between her testimony and

documentary evidence. See Shrestha v. Holder, 590 F.3d 1034, 1046-47 (9th Cir.

2010). Moreover, the record does not compel a finding that Zeng provided

sufficient corroboration for her claim. See Aden v. Holder, 589 F.3d 1040, 1046

(9th Cir. 2009). The record also does not compel the conclusion that further

corroboration was not reasonably obtainable. See Shrestha, 590 F.3d at 1047-48.

      The BIA found that Zeng failed to show that she was subjected to

persecution on account of a protected ground. Therefore, the agency properly

denied Zeng’s claim for asylum. See id. at 1048. Because Zeng cannot meet the

burden of proof for asylum, she necessarily cannot meet the higher burden for

withholding of removal. See Kumar v. Gonzales, 439 F.3d 520, 525 (9th Cir.

2006). Moreover, because Zeng’s claim for CAT protection is based on the same

discredited evidence that she relied upon for her asylum claim, substantial evidence




      1
         Because the parties are familiar with the facts underlying this appeal, we
do not recount the facts here.

                                          2
supports the denial of her CAT claim. See Farah v. Ashcroft, 348 F.3d 1153,

1156-57 (9th Cir. 2003).

      We reject Zeng’s argument that the agency failed to consider the State

Department’s Country Report in making its decision. The BIA and IJ’s opinions

indicate that they considered all relevant evidence, and the record does not suggest

that they failed to consider the country report. See Almaghzar v. Gonzales, 457

F.3d 915, 922 (9th Cir. 2006).

      Any remaining arguments are meritless.

      PETITION DENIED.




                                         3